EXHIBIT 10.12.1

FIRST AMENDMENT

TO EMPLOYMENT AGREEMENT




THIS AMENDMENT is made as of the 17th day of December, 2008, by and between
COASTAL BANKING COMPANY, INC., a bank holding company organized under the laws
of the State of South Carolina (the “Employer”), and PAUL R. GARRIGUES, a
resident of the State of Florida (the “Executive”).

RECITALS:

The Employer and the Executive previously entered into an employment agreement,
dated September 10, 2007 (the “Agreement”).  The Employer and the Executive
desire to amend the Agreement for compliance with Section 409A of the Internal
Revenue Code of 1986.




In consideration of the Executive’s continued employment by the Employer and the
mutual agreements hereinafter set forth, the parties hereby agree to amend the
Agreement, effective January 1, 2009, by inserting the following immediately
before the period at the end of the existing Section 16:




“; provided, however, that demand by the prevailing party shall be made no more
than thirty (30) days following the final resolution of such litigation and the
other party shall pay such costs and expenses to the prevailing party by the
fifteenth (15th) day of the third (3rd) month following the final resolution of
such litigation”




Except as specifically amended hereby the Agreement will remain in full force
and effect as prior to this amendment.




IN WITNESS WHEREOF, the Employer and the Executive have executed and delivered
this amendment as of the date first shown above.  




         

COASTAL BANKING COMPANY

 

 

  

 

 

 

 

By:  

/s/ Suellen Garner

 

 

Signature

 

 

 

 

 

Suellen Garner

 

 

Print Name

 

 

 

 

 

Chairman

 

 

Title

 

 

 

 

 

/s/ Paul R. Garrigues

 

 

PAUL R. GARRIGUES






